            Case 3:17-cv-00597-JWD-RLB Document 87             10/05/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


ALBERT J. ANDERSON

Plaintiff
                                                CIVIL ACTION NO.:
-vs.-                                           3:17-cv-00597-JWD-RLB

ALLSTATE INSURANCE COMPANY,

Defendant


CONSOLIDATED WITH:


Dixon et al v. Allstate Insurance Company            17-cv-01200-JWD-RLB
Fountain v. Allstate Insurance Company               17-cv-01201-JWD-RLB
Smith v Allstate insurance Company                   17-cv-01202-JWD-RLB
Delacruz et al v. Allstate Insurance Company         17-cv-01213-JWD-RLB
Johnson et al v. Allstate Insurance Company          17-cv-01215-JWD-RLB
Shupe et al v. Allstate Insurance Company            17-cv-01219-JWD-RLB
Coates et al v. Allstate Insurance Company           17-cv-01247-JWD-RLB
Gill et al v. Allstate Insurance Company             17-cv-01258-JWD-RLB
Troxclair v. Allstate Insurance Company              17-cv-01277-JWD-RLB
Wells et al v. Allstate Insurance Company            17-cv-01446-JWD-RLB
Zeno v. Allstate Insurance Company                   17-cv-01554-JWD-RLB
Marchiafava v. Allstate Insurance Company            17-cv-01607-JWD-RLB
Box et al v. Allstate Insurance Company              17-cv-01742-JWD-RLB
Scott v. Allstate Insurance Company                  17-cv-01745-JWD-RLB
Murga et al v. Allstate Insurance Company            17-cv-01749-JWD-RLB
Whiteman, Frances v Allstate Insurance Company       17-cv-01203-JWD-RLB
Vance, Vicki v Allstate Insurance Company            17-cv-01217-JWD-RLB
 _____________________________________________________________________________

                ALLSTATE’S NOTICE OF VOLUNTARY WITHDRAWAL
                       OF RULE 12 MOTION TO DISMISS

        COMES NOW the defendant, Allstate Insurance Company (“Allstate”), acting as fiscal

agent of the United States in its role as a “Write-Your-Own” carrier participating in the National
           Case 3:17-cv-00597-JWD-RLB Document 87                 10/05/18 Page 2 of 3



Flood Insurance Program (“NFIP”), 42 U.S.C. § 4001, et seq., and submits this Notice of

Voluntary Withdrawal of its Rule 12 Motion to Dismiss in each of the above-captioned matters.

          As this Court is well aware, Allstate sought through its Motion to Dismiss (ECF No. 6)

an acknowledgement that each of the complaints at issue failed to meet the standard enunciated

in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and progeny. These complaints remain

defective and un-amended to this day.

          However, for purposes of judicial economy and in an effort to move this litigation

along—while in no way retreating from or otherwise conceding or suggesting that the

complaints are in any way actually or legally sufficient—Allstate hereby voluntarily withdraws

the pending Motions to Dismiss in each of the above-captioned matters only.

          Defendant Allstate files this Notice of Withdrawal in accordance with MDLA Civil Rule

7 and will therefore file answers to said Complaints within 14 days of the filing date of this

Notice.

          Allstate will continue its efforts to seek the dismissal (or amendment) of any remaining

cookie-cutter complaints and those filed hereinafter that fail to satisfy the dictates of Rule

12(b)(6) and Twombly.

          Respectfully submitted, this the 5th day of October 2018.

                                               ALLSTATE INSURANCE COMPANY


                                               By:     /s/ Jim Letten.
                                                       JIM LETTEN (#08517)
                                                       MIKE BEERS (Pro Hac Vice)
                                                       PATRICK T. BERGIN (Pro Hac Vice)
                                                       Attorneys for Allstate Insurance Company.




                                                 -2-
          Case 3:17-cv-00597-JWD-RLB Document 87                   10/05/18 Page 3 of 3



OF COUNSEL:
Jim Letten, New Orleans, La. (#08517)
Butler, Snow LLP
201 St. Charles Avenue
Suite 2700
New Orleans, LA 70170
(504) 299-7777 (F) (504) 299-7701
Jim.Letten@butlersnow.com

Mike Beers (Pro Hac Vice)
Butler, Snow LLP
250 Commerce Street
Suite 100
Montgomery, AL 36104
(334) 832-2900 (F): (334) 832-2901
Mike.Beers@butlersnow.com

Patrick T. Bergin (Pro Hac Vice)
Butler, Snow LLP
1300 25th Avenue
Suite 204
Gulfport, MS 39501
(228) 575-3000 (F) (228) 868-1531
Patrick.Bergin@butlersnow.com




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, copies of this pleading were served upon all

parties or their attorneys of record contemporaneously with or before the filing of his pleading, in

a manner authorized by Federal Rule of Civil Procedure 5(b)(2) or by using the CM/ECF system

which will send notice of electronic filing to all parties or attorneys of record.



                                                               /s/ Jim Letten
                                                               Jim Letten
44287948.v1




                                                 -3-
